Citation Nr: 1502752	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2005, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  After the hearing, at the Veteran's request, the record was held open for an additional 60 days to allow for the submission of additional evidence.  However, he did not submit any additional evidence.

This matter was previously before the Board in May 2012 and a decision was issued.  In September 2013, pursuant to the resolution of litigation over the duties imposed by Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran was offered the opportunity to appear at a new Board hearing.  The Veteran chose to accept the opportunity and the prior decision was then vacated by an order signed in June 2014.  A new hearing was scheduled for December 2014 and the Veteran as notified but did not appear.  As such, his request for a new hearing is deemed waived and the claim will be adjudicated based on the evidence of record.

The Veteran's testimony at hearing and VA treatment records indicate that he may have a psychological disability related to his military service.  However, there is no evidence that such a claim has ever been pursued, so the Board does not have jurisdiction over this issue.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

There is no evidence of a current residual disability from bilateral shin splints.

CONCLUSION OF LAW

The criteria for service connection for residuals of bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  As noted above, the Veteran indicated that there might be outstanding medical evidence during the hearing in February 2012 and he was afforded 60 additional days to submit such evidence.  This evidence has not been submitted at any time since February 2012 and the Veteran has not notified VA of the location of any such outstanding records nor provided a waiver to allow VA to obtain them.  The Board observes that the duty to assist is a two-way street. If a Veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in April 2009.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

The United States Court of Appeals for Veterans Claims (Court) has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  


Facts and Analysis

The record reflects that the Veteran was diagnosed with bilateral shin splints in service as shown in the Physical Evaluation Board records from July 2005.  This diagnosis was based on complaints of bilateral lower extremity pain with no history of trauma or specific injury.  The bilateral shin splints were found to have been sustained or aggravated in service in June 2003.  As a result of his bilateral shin splints, the Veteran received a medical discharge in September 2005.

The Veteran filed his claim of service connection for bilateral shin splints or residuals of shin splints in March 2008. 

In April 2008, he was seen at VA for complaints of pain in both lower legs as well as subjective weakness.  X-rays obtained at that time did not show any bony or joint abnormalities in the Veteran's lower legs.  

At a VA examination in April 2009, the Veteran again complained of pain in both lower legs, but a bone scan and X-rays were normal for both legs.  It was the examiner's opinion that the shin splints noted on active duty had since resolved without sequelae.  

An August 2009 VA medical record reflects a reported history of chronic bilateral shin pain, without any history of trauma.  The examiner noted no symptoms of exercise induced compartment syndrome.  The Veteran had a history of clinical or presumptive diagnosis of stress fractures in the past, a recent bone scar showed no increased activity to his bilateral tibia.  The diagnosis was chronic, idiopathic bilateral tibial pain.

In late 2010, the Veteran was seen at VA for shin pain and given an exercise regimen to follow.  He sought and received a written statement from his doctor that stated that he had no residuals of his bilateral shin splints in service and that X-rays had shown no fractures or bony abnormalities in either leg.  He stated that he needed this statement from the doctor because he intended to apply for reenlistment in the military.
At the February 2012 Board hearing the Veteran testified to his experience of symptom and treatment for shin splints in service.  He and his wife also testified that after prolonged standing he experienced pain in his legs and needed to take painkiller to alleviate it. 

Based on all of the medical and lay evidence of record, the Board finds no indication of a current disability at any point since the claim was filed.  X-ray and bone scan results show no evidence for stress fracture or shin splints in either leg.  The April 2009 VA examiner also stated that there was no evidence of shin splints, that the problem diagnosed in service had resolved.  The Veteran sought a written statement to that effect from his VA treatment provider in November 2010, noting that he could walk and run for long distances without pain in his legs.  At other points, especially at the February 2012 hearing, the Veteran reported pain after prolonged standing in his legs.  However, pain alone, without a showing of underlying pathology, is insufficient to establish service connection.  The August 2009 treatment report referenced above also indicates pain, without a showing of any underlying pathology.  

In short, the preponderance of the evidence is against the Veteran's claim of service connection because there is no evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a result, the benefit of the doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for residuals of bilateral shin splints is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


